Title: To Benjamin Franklin from David Hartley, 1 February 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear Friend,
London, Feb. 1, 1782.
I write to you one line by this mail only to tell you that I have seen the Minister since I last wrote to you, and that he never did entertain the idea one Moment of any propositions being thrown out on your part in the least degree inconsistent with the strictest honour and faith to the allies. I had no occasion to guard against or to explain any such thought, having at all times Conveyed the contrary to him in the most explicit terms. I transmit this to you for your full satisfaction. We have had much conversation on the subject of Peace, which you may be sure I have most zealously endeavoured to enforce. I should not do him justice if I did not add that I believe his wishes are for Peace, and that he gives the most serious attention to every argument, and to the suggestion of every practicable means on that subject. I have stated many things for his Consideration, and for consultation with others, after which I shall see him again. I heartily wish the result may be favourable to the prospect of peace. I am ever, your affectionate,
D. Hartley.
